 

SALE AND PURCHASE OF OWNERSHIP INTEREST
between
FREECOOK AND Mr. Mikhail Bukshpan

 

 

THIS OWNERSHIP PURCHASE AGREEMENT (“Agreement”), dated March 30, 2020, is by and
between FREECOOK, a Nevada corporation (“FreeCook”, “Buyer”, “Company”); and
Mikhail Bukshpan, a Canadian individual (“Mr. Bukshpan” or the “Seller”). The
Buyer and the Seller may be referred to herein singularly as a “Party” and
collectively as the “Parties”.

 

RECITALS:

 

WHEREAS, the Buyer is the owner of the restricted shares of common stock of
FreeCook (“FRCK” or the “Company”); and

 

WHEREAS, Mr. Bukshpan is the owner of 100% rights and assets of Itnia Co. LLC, a
Wyoming limited liability company, which owns 100% of MB Lemalike Innovations, a
Lithuanian IT consulting company, free and clear of all liens, claims, charges
and encumbrances, which is being transferred pursuant to this Agreement; and

WHEREAS, FreeCook desires to purchase Itnia Co. LLC and make it a 100% wholly
owned subsidiary of FreeCook, along with MB Lemalike Innovations including all
the ownership rights of the company; and

WHEREAS, Seller desires to sell, and Buyer desires to purchase 100% of the
ownership interests of Itnia Co. LLC including 100% rights and assets of MB
Lemalike Innovations, contingent upon the terms and subject to the conditions
set forth in this Agreement.

 

 

NOW, THEREFORE, the parties agree as follows:

 

ARTICLE I

PURCHASE AND SALE OF OWNERSHIP

 

1.1.    Sale of Ownership Interest. Mr. Bukshpan hereby agrees to sell, convey,
transfer, assign and deliver to Buyer on the Closing Date (as defined in Section
1.3), free and clear of all liens, encumbrances, purchase rights, claims,
pledges, mortgages, security interests, or other limitations or restrictions
whatsoever, 100% of the ownership of duly and validly issued, fully paid and
non-assessable ownership interest of Itnia Co. LLC, a Wyoming limited liability
company. Itnia Co. is a holder of 100% rights and assets of MB Lemalike
Innovations, a Lithuanian small company, free and clear of all liens, claims,
charges and encumbrances.

 

 

1.2.   Purchase Price. Subject to the terms and conditions of this Agreement and
in reliance upon the respective representations, warranties and covenants of
FreeCook and Itnia Co. herein contained and in full consideration of such sale,
conveyance, transfer, assignment and delivery of the ownership to Buyer, Buyer
agrees to deliver to Mr. Bukshpan a cumulative total of one hundred fifty
thousand (150,000) restricted shares of FreeCook treasury valued at One Dollar
($1.00) per share. The shares will be delivered to Mr. Bukshpan within the
reasonable time frame upon the execution of this Agreement.  Additionally,
FreeCook shall provide to Mr. Bukshpan, as consideration, a Promissory Note, in
the amount of One Hundred Fifty Thousand United States Dollars ($150,000 US),
attached as Exhibit A to this Agreement. 

 

1.3.   Closing. The final closing of the transactions detailed by this Agreement
(the “Closing”) will take place simultaneously with the execution of this
Agreement.

  

1.4.   Operations of Subsidiary. Itnia Co. will continue to operate as an
independent entity; Mikhail Bukshpan will remain Chief Executive Manager of
Itnia Co. MB Lemalike Innovations will continue to operate as an independent
entity; Mikhail Bukshpan will remain Director of MB Lemalike Innovations.

 

1.5.   Operations of Parent. FreeCook will continue to conduct its business as
it is presently being conducted; Natalija Tunevic will remain President of
FreeCook.

  

1.6.   Itnia Co. Debt. All debts and liabilities presently owed by Itnia Co., as
well as any debts and liabilities incurred after the execution of this
Agreement, shall remain Itnia Co.’s sole responsibility. Itnia Co. agrees to
indemnify and hold harmless from all claims, losses and legal actions related to
Itnia Co., FreeCook, and each of its individual officers, employees, directors
and affiliates.

 

1.7.    Freeook Debt. All debts and liabilities presently owed by FRCK shall
remain its sole responsibility as well as any debts and liabilities incurred
after the execution of this Agreement.

 

1.8.    Assets and Liabilities. All assets and liabilities presently owned by
the parties shall at all times remain their respective assets and liabilities
without claim by the other party.

 

1.9.   Restricted Shares. Mr. Bukshpan acknowledges and agrees that the United
States Securities & Exchange Commission has not reviewed the offering of the
Shares and that the Shares have not been registered under the Act and may not be
offered or sold in the United States or to U.S. persons unless the Shares are
registered under the Act, sold in accordance with the provisions of Regulation S
of the Act or pursuant to an available exemption from registration.  The
certificate representing the Shares will bear the following legend and the
Seller agrees to abide by the terms thereof:

 

The Securities represented hereby have not been registered under the Securities
Act of 1933 (the “Act”) and have been issued in reliance upon an exemption from
the registration requirements of the Act provided by Regulation S promulgated
under the Act.  Such securities may not be re-offered for sale or resold or
otherwise transferred except in accordance with the provisions of Regulation S,
pursuant to an effective registration under the Act, or pursuant to an available
exemption from registration under the Act.  Hedging transactions involving the
securities may not be conducted unless in compliance with the Act.

 



 

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF SELLER

 

To induce Freeook to enter into this Agreement, Mikhail Bukshpan represents and
warrants to Freeook as follows:

 

2.1.     Organization and Qualifications of Itnia Co. Itnia Co. is lawfully
existing and in good standing with full power and authority to conduct its
business as represented to Freeook. Itnia Co. is duly qualified and in good
standing in each state where such qualification is required.

 

2.2.     Capitalization of Itnia Co. As of the date of the execution of this
Agreement, there are no outstanding warrants, options, preemptive rights, or
other rights to purchase or acquire any of Itnia Co.’s ownership or ownership
interests. No securities, liens or liabilities of Itnia Co. are either directly
or indirectly convertible into or exchangeable for ownership or ownership
interests of Itnia Co., and there are no ownership or similar rights based on
the book value or any other attribute of any ownership of Itnia Co., unless
otherwise indicated in the present agreement.

 

2.3.     Subsidiaries. Itnia Co. has a Lithunian subsidiary under the name of MB
Lemalike Innovations and under control of Mr. Bukshpan. The subsidiary operates
as an independent entity.

 

2.4.     Title to Properties; Condition of Properties. Itnia Co. has good and
marketable title to all of the assets listed on its Latest Balance Sheet. All
assets necessary for the continued operation of Itnia Co.’s business as it is
currently being conducted and as it has been conducted since its inception are
owned by Itnia Co. or subject to valid leasehold interests.

 

2.5.     Absence of Undisclosed Liabilities. Itnia Co. has no liabilities of any
nature, whether accrued, absolute or contingent, other than and to the extent
reflected or reserved against on the Latest Balance Sheet and liabilities
incurred in the ordinary course of business since the date of the Latest Balance
Sheet. There are no agreements, judgments, decrees, orders or, to the best
knowledge of Itnia Co., any facts which materially affect, or may in the future
(so far as can now be reasonably foreseen) materially affect, the business,
properties, operations or condition of Itnia Co. which have not been
specifically disclosed in this Agreement.

 

2.6.     Conduct of Business in the Ordinary Course. Itnia Co. has conducted its
businesses since its inception only in the usual and ordinary course consistent
with past practice. Since such date Itnia Co. has not (i) sold or transferred
any of its assets, except inventory in the ordinary course of business; (ii)
changed any method of accounting or accounting practice; (iii) increased or
promised to increase the compensation payable to any employee; (iv) made any
direct or indirect payments, dividends, distributions, sales or transfers of
assets, other than normal compensation, to any officer, director, shareholder or
employee of Itnia Co. or any of their affiliates; (v) changed its ownership or
other ownership interest in Itnia Co.; or (vi) suffered any damage or casualty
to its assets.

 

2.7.    Ownership of the Rights. Mikhail Bukshpan hereby agrees to transfer,
convey, assign and deliver to Freeook the 100% of the ownership rights of MB
Lemalike Innovations, owned by Itnia Co. LLC.



 

2.8.     Litigation. There are no legal, administrative, arbitration or other
proceeding or governmental investigations pending or, to the best knowledge of
Itnia Co., threatened against Itnia Co.

 

2.9.     Compliance with Laws. Itnia Co. has not violated, and is not violating,
any laws, regulations or permits which apply to the conduct of its business, the
failure with which to comply would have a material adverse effect on Itnia Co.
  

2.10.   Warranty or Other Claims. There are no existing material claims against
Itnia Co. for goods or services which are defective or fail to meet any product
warranties or contract or industry standards. To the best knowledge of Mikhail
Bukshpan, there are no threatened claims, or any facts upon which a claim could
be based, against Itnia Co. for goods or services which are defective or fail to
meet any product warranties or contract or industry standards.

 

2.11.     Itnia Co.’s Familiarity with Freeook. Mr. Bukshpan represents that he
has been afforded an opportunity to review all books and recoreds of Freeook
that is available to its Board of Directors, as well as the opportunity to ask
questions, and is making an informed independent investment decision. Mr.
Bukshpan further represents that he has made his own independent analysis of
Freeook’s intended business model and is not relying upon any representations of
same from Freeook.

 

2.12.      Non-U.S. Resident. Chief Executive Manager of Itnia Co. is not a
“U.S. Person” as defined by Regulation S of the Act and is not acquiring the
Shares for the account or benefit of a U.S. Person.  A “U. S. Person” is defined
by Regulation S of the Act to be any person who is:

 

(i) Any natural person resident in the United States;

 

(ii) Any partnership or corporation organized or incorporated under the laws of
the United States;

 

(iii) Any estate of which any executor or administrator is a U.S. person;

 

(iv) Any trust of which any trustee is a U.S. person;

 

(v) Any agency or branch of a foreign entity located in the United States;

 

(vi) Any non-discretionary account or similar account (other than an estate or
trust) held by a dealer or other fiduciary for the benefit or account of a U.S.
person;

 

(vii) Any discretionary account or similar account (other than an estate or
trust) held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident in the United States; and

 

(viii) Any partnership or corporation if:

 

(A) Organized or incorporated under the laws of any foreign jurisdiction; and

 

(B) Formed by a U.S. person principally for the purpose of investing in
securities not registered under the Act, unless it is organized or incorporated,
and owned, by accredited investors (as defined in § 230.501(a)) who are not
natural persons, estates or trusts. 



 

 

ARTICLE III

LEGAL AUTHORITY OF SELLER

 

3.1.     Authority of Seller. Mr. Bukshpan represents and warrants to FreeCook
that he, as Chief Executive Manager of Itnia Co., has full and unrestricted
legal right, power and authority to enter into this Agreement, and to sell,
assign, transfer, and deliver to FreeCook valid, lawful and marketable title to
all ownership interests to be sold, assigned and transferred by Itnia Co. to
FreeCook pursuant to this Agreement, and that the Itnia Co. Personnel signing
this document have full and unrestricted legal right, power and authority to
enter into this Agreement on behalf of Itnia Co. and all its owners.

 

Mr. Bukshpan represents that neither the execution and delivery of this
Agreement nor any other agreements contemplated hereby nor the consummation of
the transactions contemplated hereby will conflict with or result in any
violation of, or result in default or loss of a benefit under, or permit the
acceleration of any obligation under, any judgment, order, decree, mortgage,
contract, agreement, deed of trust, indenture, lease or other instrument or any
federal, state or local statute, law, ordinance, rule, or regulation applicable
to Itnia Co. or any of its assets, property or business.

 

3.2.    Title. Upon delivery to FreeCook of certificates representing all of
Itnia Co.’s and its owner’s ownership interests at Closing, FreeCook will
acquire lawful, valid and marketable title to such 100% ownership of Itnia Co.,
free and clear of all liens, encumbrances, purchase rights, claims, pledges,
mortgages, security interests, or other limitations or restrictions whatsoever.

 

3.3.     Prohibitions of Transactions. Itnia Co. represents and warrants to
FreeCook that it is not presently a party to or subject to nor bound by any
agreement or any judgment, order, writ, injunction or decree of any court or any
governmental body which contains any provision which would or could operate to
prevent the carrying out of this Agreement or the transactions contemplated
hereby. There are no actions, suits, proceedings at law or in ownership by any
person or entity, or any arbitration or administrative proceeding or other
proceeding pending or threatened, which could prevent consummation of the
transactions contemplated by this Agreement other than listed herein.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF BUYER

 

FreeCook represents and warrants to Mikhail Bukshpan as follows:

 

4.1.     Approval. FreeCook has all necessary corporate power and is duly
authorized to purchase, acquire and accept the rights and ownership interest as
specified in this Agreement. FreeCook has taken all action required to authorize
and approve the execution and delivery of this Agreement and the consummation by
FreeCook of the transactions contemplated hereby.

  

4.2.     Subsidiaries. FreeCook has a subsidiary under the name of Thynews Tech
LLC, a Wyoming limited liability company. The subsidiary operates as an
independent entity.

 

4.3.     Conduct of Business in the Ordinary Course. FreeCook has conducted its
businesses since its inception only in the usual and ordinary course consistent
with past practice. Since such date FreeCook has not (i) sold or transferred any
of its assets, except inventory in the ordinary course of business; (ii) changed
any method of accounting or accounting practice; (iii) increased or promised to
increase the compensation payable to any employee; (iv) made any direct or
indirect payments, dividends, distributions, sales or transfers of assets, other
than normal compensation, to any officer, director, shareholder or employee of
FreeCook or any of their affiliates; (v) changed its ownership or other
ownership interest in FreeCook; or (vi) suffered any damage or casualty to its
assets.

 

 

ARTICLE V

CLOSING DOCUMENTS

 

5.1     Deliveries of Itnia Co. Mr. Bukshpan shall deliver to FreeCook at
closing, full rights and titles to 100% of the ownership of Itnia Co., as
indicated in Section 1.1.

 

ARTICLE VI

COVENANTS

 

6.1     Waiver of Rights: Except as set forth herein, the Parties hereto further
agree, covenant, represent and warrant that they intend to and do hereby waive
and relinquish any and all rights and benefits conferred on them by any
statutory or decisional authorities which would otherwise preclude release of
unknown claims.

 

6.2.    Scope. If, at the time of enforcement of Section 6.2, a court of
competent jurisdiction shall hold that the duration, scope or area restrictions
stated herein are unreasonable under circumstances then existing, the parties
agree that the maximum duration, scope or area reasonable under such
circumstances shall be substituted for the stated duration, scope or area.

 

ARTICLE VII

INDEMNIFICATION

 

7.1     Mutual Indemnification: Each party agrees to indemnify, defend and hold
harmless the other party from and against any and all claims, demands, expenses
(including reasonable attorney fees) or assertions of any kind arising out of or
in any way connected with (a) any alleged act, failure to act, omission, or
misrepresentation by the indemnifying party, its officers, directors, employees
or agents; or (b) any breach by the indemnifying party of any of the terms,
conditions, warranties or representations contained in this Agreement, or in any
other instrument executed by the indemnifying party in connection with this
Agreement.

 

ARTICLE VIII

MISCELLANEOUS

 

8.1.     Survival of Representations and Warranties. The representations,
warranties, covenants and agreements set forth in this Agreement or in any
writing delivered to FreeCook or Itnia Co. in connection with this Agreement
will survive the Closing Date and the consummation of the transactions
contemplated hereby.

 



8.2.     Governing Law. Each of the provisions of this Agreement shall be
enforceable independent of any other provision and independent of any other
claim or cause of action. In the event of any dispute arising under the terms of
this Agreement, the parties hereto agree that the jurisdiction shall remain with
the State of Nevada and the laws thereof will govern its interpretation,
validity and effect of this Agreement without regard to the place of its
execution or place of performance.

 

Any controversy or claim arising out of or relating to this Agreement or the
breach thereof, shall be determined through arbitration administered pursuant to
the rules of the American Arbitration Association and the judgment on the award
rendered therein may be entered in any court having jurisdiction thereof. Each
party shall initially be responsible for its own attorney fees, costs and
expenses of arbitration. The Arbitrator may include, in the award, an assessment
of expenses of arbitration and the costs thereof with an award of reasonable
attorney fees to the prevailing party.

 

8.3.     Entire Agreement. This Agreement, including the other documents
referred to herein which form a part hereof, contains the entire understanding
of the parties hereto with respect to the subject matter contained herein. There
are no restrictions, promises, warranties, covenants, or undertakings, other
than those expressly provided for herein. This Agreement supersedes all prior
agreements and undertakings between the parties with respect to such subject
matter. No waiver and no modification or amendment of any provision of this
Agreement shall be effective unless specifically made in writing and duly signed
by the party to be bound thereby.

 

8.4.     Severability of Invalid Provision. If any one or more covenants or
agreements provided in this Agreement should be contrary to law, then such
covenant or covenants, agreement or agreements shall be null and void and shall
in no way affect the validity of the other provisions of this Agreement.

 

8.5.     Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns, and no other person shall acquire or have any right under or by virtue
of this Agreement.

 

8.6.     Section Headings. Section headings contained in this Agreement are
inserted only as a matter of convenience and in no way define, limit, extend or
describe the scope of this Agreement or the intent of any of the provisions
hereof.

 

8.7.     Counterparts. This Agreement may be executed in one or more
counterparts and shall become effective when one or more counterparts have been
signed by each of the parties.

 

8.8.     Waiver. Waiver by any party hereunder of any breach of or failure to
comply with any provision of this Agreement by the other party shall not be
construed as, or constitute a continuing waiver of, or a waiver of any other
breach of, or failure to comply with, any other provision of this Agreement.

 

8.9.     Non-exclusivity. The rights, remedies, powers and privileges provided
in this Agreement are cumulative and not exclusive and shall be in addition to
any and all other rights, remedies, powers and privileges granted by law, rule,
regulation or instrument.

 



8.10.    Notices. All notices, requests, consents and other communications
required or permitted hereunder must be in writing and must be personally
delivered, mailed first-class postage prepaid, registered or certified mail, or
delivered by a nationally recognized overnight courier:

 

If to Seller, at:


Mr. Mikhail Bukshpan

Itnia Co. LLC

30 N Gould Street Ste R
Sheridan WY 82801 USA
Attn: Mikhail Bukshpan
Phone: 13642026243

 

If to Buyer, at:


FreeCook

44A Gedimino avenue

Vilnius, 01110, Lithuania

Attn: Natalija Tunevic

Phone: 37052512561


 

or to such other address as Mr. Bukshpan or FreeCook may specify to the other by
written notice, and such notices and other communications will be treated as
being effective or having been given when delivered, if personally delivered, or
when received, if sent by mail.

 

This agreement may have amendments after review by legal counsel of both parties
and if they are mutually agreed upon, in writing, by both parties.

 

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto on
the day and year first above written.

 

BUYER

 

 

By: 

Natalija Tunevic, Sole Officer and Director

 

SELLER

  

By:

Mikhail Bukshpan



 

 

 

 

 

 

 

 

 

 

 

Exhibit A

 

 


PROMISSORY NOTE

 

 

 

 

Principal Amount:

 

$150,000.00

Issue Date: March 30, 2020

 

For value received, the undersigned, FreeCook, a Nevada corporation, (the
“Borrower”) hereby unconditionally promises to pay to the order of Mr. Mikhail
Bukshpan, Chief Executive Manager of Itnia Co. LLC, a Wyoming LLC having its
principal place of business at 30 N Gould Street Ste R Sheridan WY 82801 (the
“Lender”), the principal amount of One Hundred Fifty Thousand U.S. Dollars
($150,000.00) (the “Principal Amount”), together with 10% per annum interest
thereon (computed on the basis of a 360-day year for the actual number of days
elapsed) according to the terms of this promissory note (this “Note”). Defined
terms used herein without definition shall have the meanings given in the Sale
and Purchase of Ownership Interest.

 

This Note is delivered pursuant to the terms of that certain Sale and Purchase
of Ownership Interest, by and among FreeCook and Mr. Mikhail Bukshpan.
 Capitalized terms used but not defined in this Note shall have the meanings
ascribed to them in the Letter.

 

This Note is not a certificate of deposit or similar obligation of, and is not
guaranteed or insured by, any depository institution, the Federal Deposit
Insurance Corporation, the Securities Investor Protection Corporation or any
other governmental or private fund or entity.

 

1.  Repayment of the Note.  The Principal Amount outstanding hereunder shall be
payable upon the Maturity Date (as defined below).  The entire Principal Amount
and all accrued and unpaid interest shall be due and payable on the earlier to
occur of (i) the Maturity Date, and (ii) an Event of Default (as defined below).

 

(a)  Optional Prepayments.  The Borrower may prepay any amounts owing under this
Note, in whole or in part, at any time and from time to time, without premium or
penalty.

 

(b)  Method of Payment.  The Borrower will make all payments of principal and
interest under this Note by wire transfer of immediately available funds to the
bank account specified by the Lender in written notice delivered to the Borrower
at least three (3) business days before the applicable payment date, or in cash.

 

(c)  Maturity Date.  The Principal Amount, together with any accrued and unpaid
interest, shall become due and payable on the 30th of May 2021 (any, the
“Maturity Date”). On the Maturity Date, to the extent not already paid, the
Borrower shall pay to Company the Indebtedness in full.

 

(d)  Currency. All dollar amounts are in U.S. dollars.



 

(e)  Invalidated Payments.  To the extent that the Lender receives any payment
on of any amounts owing under this Note, and any such payment(s) or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside, subordinate and/or required to be repaid to a trustee, receiver or
any other person or entity under any bankruptcy act, state or federal law,
common law or equitable cause, then, to the extent of such payment(s) received,
the Borrower’s obligations or part thereof intended to be satisfied shall be
revived and continue in full force and effect, as if such payment(s) had not
been received by the Lender and applied on account of the Borrower’s obligations
under this Note.

 

(f). Surrender and Cancellation.  Once the Principal Amount, plus all accrued
but unpaid interest thereon, has been paid in full, all obligations under this
Note will immediately and automatically terminate, and the Lender will promptly
surrender this Note to the Borrower for cancellation.

 

2.  Event of Default.  An event of default will occur if the Borrower fails on
the Maturity Date to pay timely the Principal Amount and accrued interest
pursuant to this Note (an “Event of Default”).  Upon an Event of Default, the
unpaid portion of the Principal Amount will bear simple interest from the date
of the Event of Default to the payment date at a rate equal to eighteen percent
(10.00%) per annum, for the duration of such Event of Default. The Borrower may
prepay all or a part of the Indebtedness due hereunder at any time.

 

3.   Remedies.

 

(a)  At any time an Event of Default exists or has occurred and is continuing,
the Lender shall have all rights and remedies provided in this Note, the Uniform
Commercial Code (the “UCC”) and other applicable law, all of which rights and
remedies may be exercised without notice to or consent by the Borrower except as
such notice or consent is expressly provided for hereunder or required by
applicable law.  All rights, remedies and powers granted to the Lender
hereunder, under the UCC or under other applicable law, are cumulative, not
exclusive and enforceable, in the Lender’s discretion, alternatively,
successively, or concurrently on any one or more occasions.

 

(b)  The Borrower hereby agrees to pay all reasonable out-of-pocket costs and
expenses, including reasonable attorneys’ fees, incurred by the Lender in the
collection of the indebtedness evidenced by this Note, in enforcing any of the
rights, powers, remedies and privileges of the Lender hereunder, or in
connection with any further negotiations, modifications, releases, or otherwise
incurred by the Lender in connection with this Note.  As used in this Note, the
term “attorneys’ fees” shall mean reasonable charges and expenses for legal
services rendered to or on behalf of the Lender in connection with the
collection of the indebtedness evidenced by this Note at any time whether prior
to the commencement of judicial proceedings and/or thereafter at the trial
and/or appellate level and/or in pre-judgment and post-judgment or bankruptcy
proceedings.

 

 

4.  Miscellaneous.

 

(a)  Notices.  All notices, offers, acceptance and any other acts under this
Note (except payment) shall be in writing, and shall be sufficiently given if
delivered to the addresses in person, by Federal Express or similar overnight
next business day delivery or by email delivery followed by overnight next
business day delivery, as follows:

 

To the Borrower:

FreeCook

44A Gedimino avenue

Vilnius, 01110, Lithuania

Attn: Natalija Tunevic

Phone: 37052512561

 

 

 

To the Lender:

Mikhail Bukshpan

Itnia Co. LLC

30 N Gould Street Ste R
Sheridan WY 82801 USA
Attn: Mikhail Bukshpan
Phone: 13642026243

 

or to such other address as any of them, by notice to the other may designate
from time to time. Time shall be counted from the date of transmission.

 

(b)  Successors and Assigns.  This Note and the obligations hereunder shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties; provided, however, that neither party may assign any of
its rights or obligations hereunder without the prior written consent of the
other, except that the Lender may assign all or any portion of its rights
hereunder to an affiliate of the Lender without such consent by giving written
notice of such assignment to the Borrower.  Assignment of all or any portion of
this Note in violation of this Section 4(b) shall be null and void.

 

(c)  Amendment; Waiver.  No modification, amendment or waiver of any provision
of this Note shall be effective unless in writing and approved by the Borrower
and the Lender.

 

(d)   Waiver of Jury Trial. EACH OF THE COMPANY AND THE BORROWER HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS NOTE. EACH OF THE COMPANY AND THE BORROWER
CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE
OTHER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, ABIDE BY THE FOREGOING WAIVER, (B) EACH OF THE
COMPANY AND THE BORROWER UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS
WAIVER, (C) EACH OF THE COMPANY AND THE BORROWER MAKES THIS WAIVER VOLUNTARILY,
AND (D) EACH OF THE COMPANY AND THE BORROWER HAS ENTERED INTO THIS NOTE FREELY
AND FULLY UNDERSTANDS THE WAIVER IN THIS SECTION.



 

(e)   Governing Law.  This note is governed by the laws of the State of Nevada,
without regard to conflict of laws principles.

 

(f)  Consent to Jurisdiction.  Each of the Borrower and the Lender hereby (a)
agrees to the exclusive jurisdiction of any state or federal court sitting in
the State of Nevada (and the appropriate appellate courts) with respect to any
claim or cause of action arising under or relating to the Note, (b) waives any
objection based on forum non conveniens and waives any objection to venue of any
such suit, action or proceeding, (c) waives personal service of any and process
upon it, and (d) consents that all services of process be made by registered or
certified mail (postage prepaid, return receipt requested) directed to it at its
address stated in this Note and service so made will be complete when received.
 Nothing in this Section (l) will affect the rights of the Borrower or the
Lender to serve legal process in any other manner permitted by law.

 

The Borrower hereby signs this Note as of the date first written above.

 

 

 

 

BORROWER:

FREECOOK

 

 

 

 

 

 

 

By:

 /s/ Natalija Tunevic

 

Name:

 Natalija Tunevic

 

Title:

 President

 

 

 

 